PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/370,381
Filing Date: 6 Dec 2016
Appellant(s): Xue et al.



__________________
DOHM CHANKONG
Reg. No. 70,524
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 6, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/03/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Issue 1a: (part 1)
	Appellant alleges the references fail to teach or suggest” one or more processors” and a “feedback data path”, as recited in independent claims 1, 10 and 19 (pages 11-12, Appeal).
	
	Answer 1: part 1
	Raja discloses Node 130 comprises a processor (fig. 1, Server 120a and Node 130a comprise a processor 122a, par. 19, “Each server (e.g., 120a)).  Plurality of Nodes (Nodes 130a, 130b and other Nodes, Raja) are connected to a Database (fig. 1, Database 110, Raja).
Raja in view of Brideson teach the claimed feedback data path communicating executing status information of Threads A and B in Thread Pool 220 when threads have completed executing (par. 45, “tasks have been completed”).  In order to reuse a thread, there has to be a feedback path letting the system know that a thread is no longer executing.  
Therefore, the step of “communicating” that “tasks have been completed” via feedback data path is inherent In Raja and implicit when multiple operations and tasks are performed using the Thread Pool with recycled threads (par. 45, ”reusing threads for multiple operations” and “recycled threads”, Raja).

Issue 1a: (part 2)
Appellant alleges the “simulating” feature is not explained in the FAO (page 12, Appeal).

Answer 1: part 2 
With regard to “simulating”, Raja in view of Brideson teach exploiting local and remote computing resources and executing in different environments to simulate data (par. 48, resources and environment used to produce a certain type of simulated data, Brideson).  The combination of Raja in view of Brideson simulate data to supplement managing of threads based on workload and environment which exploits availability of local and remote resources such as executing as one or more processes on one or more computers (par. 48, “execute as one or more processes on one or more computers”, Brideson).  The motivation to combine Raja with Brideson is to better manage workload by exploiting available resources.

Issue 2b:
	Appellant alleges that the prior art does not teach “generating a new idle work thread to increase the maximum number of work threads, as recited in independent claims 1, 10 and 19  (pages 13-14, Appeal).

	Answer 2:
	Raja discloses a work thread (thread) can sleep after it completes its task, until there are new tasks available (par. 45, “thread completes its task”, and “The thread can then terminate, or sleep, until there are new tasks available”, Raja).  Raja further teaches the number of threads in a thread pool can be dynamically changed based on workload (par. 45, “thread pool”, “dynamically changed”, Raja).  Managing the thread pool by recycling work threads based on workload reduce overhead for thread 

Issue 3: (c)
	Appellant alleges Raja fails to disclose “when the feedback [from the database] indicates a successful execution of the first database transaction statement and based on an availability of a hardware resource”, as recited in independent claims 1, 10 and 19 (pages 14-15, Appellant).

	Answer 3:
 “Answer 2” above addresses successful execution of worker thread going to sleep after completing its task (see “Answer 2” and par. 45, Raja).  
Raja discloses the claimed feedback data path communicating executing status information of Threads A and B in Thread Pool 220 when threads have completed executing and is/are awaiting a new task (par. 45, “tasks have been completed”).
	Raja in view of Brideson teach exploiting local and remote computing resources and executing in different environments (par. 48, resources and environment, Brideson).  The combination of Raja in view of Brideson simulates data managing of threads based on workload and environment, the environment exploits the availability of local and remote resources (par. 48, “exploits availability of local and remote resources”, Brideson).  Note that the evaluation of environment exploiting the availability of local and remote resources depends on the available hardware to run the resources.

Issue 4: (d)
Appellant alleges regarding claim 19 that Raja fails to teach “a feedback data path that is separate from the execution data path (page 16, Appeal).

Answer 4:
Raja in view of Brideson teaches Feedback data path implicitly (see Answer 1, part 1, above). 
Raja in view of Brideson teaches Execution data path explicitly in Figure 4 when Threads A and B execute work requests (fig. 4, work requests 431a, 431b, 432a, 432b and Threads A and B and arrows, Raja).
While the execution data path is disclosed by the prior art explicitly (see above), the feedback path is implied by the fact that the execution status (completion of the execution) is provided back to the system. The prior art, accordingly, did not explicitly specify whether or not the feedback path is separate from the execution path.  These are, however, the only two options: the feedback path could either be the same as the execution path or it could be separate. Each design option has its own advantages and disadvantages and for a skilled artisan that would be obvious to try each one as they are the only two options, and both produce the same result.
Accordingly, the prior art teaches that the feedback path is separate from the execution path.

Issue 5: (e)
	Appellant alleges the cited references fail to teach “wherein the feedback comprises an error message” and “in response to receiving the error message, removing a work thread from the thread pool,” as recited in dependent claims 7 and 16 (page 17, Appeal).

	Answer 5:


	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

August 12, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158                                                                                                                                                                                                        

Conferees:
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        
/MENG YAO ZHE/Primary Examiner                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.